DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-6 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a transcortical fusion plate sized and configured for insertion into the medial side of a tibia bone and into an adjacent talus bone, the fusion plate including an internal edge, an external edge, opposing side surfaces between the internal edge and the external edge. The plate has one or more tibia fastener apertures through the fusion plate and configured to receive a fastener there-through and direct the fastener into the tibia; one or more talus fastener apertures directed toward the tibia; and a tibia lateral fastener aperture through the fusion plate at a location at which the fusion plate will be inserted in the tibia bone. The plate further comprises a talus lateral fastener aperture through the fusion plate at a location at which the fusion plate will be inserted in the talus bone. The internal edge of the top portion and bottom portion of the transcortical bone fusion plate is configured and sized for insertion into a slot cut in the tibia bone and in the talus bone respectively; and the external edge of the fusion plate is configured and sized for its placement at a desired location relative to the tibia bone and talus bone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774